In an action to recover damages for personal injuries, etc., the defendant Town of Hempstead appeals from a judgment of the Supreme Court, Nassau County (Joseph, J.), entered June 4, 1999, which, upon a jury verdict finding it 88% at fault in the happening of the accident and the plaintiff Rosalie Collins 12% at fault, is in favor of the plaintiffs and against it in the principal sum of $136,400.
Ordered that the judgment is affirmed, with costs.
Contrary to contentions of the appellant, Town of Hemp-stead, the jury verdict apportioning liability was based upon a fair interpretation of the evidence and therefore should not be set aside (see, Walker v Zdanowitz, 265 AD2d 404; Nicastro v Park, 113 AD2d 129, 134). Moreover, the award of damages was not excessive as it does not deviate materially from what would be considered reasonable compensation (see, CPLR 5501 [d]; Rhames v Supermarkets Gen. Corp., 260 AD2d 623; Walsh v Kings Plaza Replacement Serv., 239 AD2d 408; Senko v Fonda, 53 AD2d 638; see, Tariq v Miller, 240 AD2d 395).
The appellant’s remaining contention is without merit. Ritter, J. P., Florio, H. Miller and Feuerstein, JJ., concur.